DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on January 14, 2020.  Claim 1 is Original. Claim 1 is currently pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the word “a” should not be capitalized at the beginnings of lines 2, 6, 8, and 11.
In claim 1, there should be a comma after the word “device” in line 3 to correct the grammar and for clarity.
In claim 1, the extraneous phrase “on each” in line 6 must be removed to correct a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites the limitation "the support frame" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the DAP bag" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the operating pressure" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the differential air pressure system" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests Applicant intended this to read, “the differential air pressure exercise system."
Claim 1 recites the limitation "the cockpit assembly" in lines 11, 13, and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first and the second roller support frames" in lines 11, 13, and 15.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests Applicant intended this to read, “the first and the second roller support frame assemblies."
Claim 1 recites the limitation "the cockpit bag assembly" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0120567, Kuehne et al. (“Kuehne”) in view of U.S. Patent Pub. No. 2011/0098157, Whalen et al. (“Whalen”).
Regarding claim 1 (Original), Kuehne teaches a differential air pressure exercise system (DAP system 300, comprising pressure chamber 310 which at least partially or wholly houses an exercise machine (not shown), ¶27, ¶36), comprising: a frame (frame assembly 320, FIG. 2A) having a pressure control section (area of frame 320 that houses chamber 310, FIG. 2A) and a non-pressure control section (area of frame 320 that does not house chamber 310, FIG. 2A), the frame supporting a user control panel (console 330, FIGS. 2A-C) and an exercise device (exercise machine within the chamber 310, FIG. 2A, ¶36); a first and a second cockpit support stanchion positioned on either side of the support frame and proximal to the user control panel (side posts 810, FIG. 8A, one on each side of frame assembly 320 and proximal console 330, FIG. 2A); a latch-able (locking mechanism 333, ¶68; e.g., pin latch, ¶69), pressure resisting cockpit and DAP bag assembly (user is at least partially within chamber 310 (i.e., it serves as a “cockpit”), FIG. 1; chamber configured to receive a portion of a user's lower body and to create an air pressure differential upon the user's body, Abstract; chamber 310 is a bag assembly pressurized via the DAP , wherein the DAP bag is sealably coupled to the frame to support the operating pressure maintained in the pressure control section by the differential air pressure system (DAP system may comprise an attachment mechanism to couple and/or seal a pressure chamber to the base of the system in a sufficiently airtight manner to maintain pressurization within the chamber, ¶46); a first roller support frame assembly attached to one side of the cockpit assembly to move within the first cockpit support stanchion and a second roller support frame assembly attached to another side of the cockpit assembly to move within the second cockpit support stanchion (two parallel height adjustment mechanisms 334, FIG. 2A; each side post 810 includes a roller assembly 830, FIGS. 8A-B, ¶¶58-59) wherein the first and the second roller support frames are adapted and configured to slide-ably support the cockpit assembly in height adjustable movement relative to the exercise device (roller assemblies slidably support chamber 310 relative to the exercise device in order to adjust the height of the user seal 350 for a given user, FIG. 2A, ¶55) wherein the pair of cockpit support stanchions are adjacent to a user when the user is coupled to the cockpit bag assembly (side posts 810 are adjacent user when user is coupled to chamber 310 via user seal 350, FIGS. 1, 2A).
Kuehne may not explicitly teach wherein a motor for the exercise device is within the non-pressure control section and is adapted and configured to drive the exercise device within the pressure control section. Kuehne does teach that the partially or wholly housed within the chamber 102 (i.e., chamber 310, FIG. 2A). Further, Whalen teaches that the motor of the exercise machine may be used to calibrate the differential air pressure system (in some variations, the system device used to calibrate a differential air pressure system may be a motor of an exercise machine such as a treadmill motor, an elliptical trainer motor, or a stepper machine motor, an exhaust valve position that controls air exhaust from the chamber, or input blower control power (voltage or current), etc., and that while the device(s) are adjusted, pressure or load is monitored directly or indirectly as appropriate, ¶110; in some variations, a startup power (voltage and/or current) needed to operate an exercise machine (such as a treadmill, elliptical trainer, or stepper) may be correlated with user applied load (which incorporates user's body weight), and such data from system components or devices that is other than pressure in the chamber or a direct or indirect measure of a user's body weight but that can be linked to pressure or load can be used to generate a set of (pressure, load) data points with which to calibrate a differential pressure system, 107; the calibration curve may be generated using these system device parameters other than pressure or load as appropriate: e.g., the chamber pressure may be calibrated versus startup power needed to operate an exercise machine, and in some variations, startup power needed to operate an exercise machine may be calibrated versus a valve position or power delivered to a pressure source, ¶107). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place the motor of the exercise machine outside of the pressure chamber 310 in order to yield the predictable results of providing access thereto to facilitate calibration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.L.K./
Examiner, Art Unit 3715                                                                                                                                                                                   
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715